Citation Nr: 1549681	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-31 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right eye disability, to include branch retinal vein occlusion of the right eye, claimed as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna Watkins, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, December 2007, and March 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in April 2009.  The RO issued a Statement of the Case (SOC) in November 2012.  In November 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In September 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the November 2012 SOC, additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in September 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's right eye disability, diagnosed as branch retinal vein occlusion of the right eye, was caused by his service-connected Type diabetes mellitus.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a right eye disability, diagnosed as branch retinal vein occlusion of the right eye, is proximately due to, or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for a right eye disability, diagnosed as branch retinal vein occlusion of the right eye, as secondary to the service-connected Type II diabetes mellitus, no discussion of the VA's duty to notify and assist is necessary.

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In order to prevail under the theory of secondary service connection, there must be evidence of (1) a current disability (2) a service connected disorder, and (3) a nexus, or link, between the current disability and the service-connected disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and is not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (a)-(b) (2015); see also Allen v. Brown, 7 Vet. App. 429 (1995) (en banc).

The record evidence does not show, nor does the Veteran allege that his right eye disability, diagnosed as branch retinal vein occlusion of the right eye, was incurred during his period of active duty service.  Instead, the Veteran maintains, in essence, that he has branch retinal vein occlusion of the right eye that can be attributed to his service-connected Type II diabetes mellitus.

The evidence of record contains several VA examinations and medical opinions regarding the nature and etiology of his branch retinal vein occlusion of the right eye.  In July 2006, VA conducted an examination of the Veteran, during which the Veteran was diagnosed as having branch retinal vein occlusion of the right eye.  However, the VA examiner expressed the opinion that this right eye disorder was not caused by or the result of the Veteran's service-connected diabetes mellitus, but was due to his nonservice-connected hypertension.  Similarly, in an October 2007 VA medical opinion report, Dr. F. concluded the Veteran did not have an eye disorder that was secondary to diabetes mellitus; and, in April 2010, another VA examiner concluded that the Veteran does not have a diabetic-related disease.  

When the Veteran was examined by VA in August 2009, the VA examiner confirmed the Veteran's diagnosis of branch retinal vein occlusion of the right eye.  According to this VA examiner, the primary cause of the Veteran's right eye condition is his long-standing, poorly controlled hypertension and hyperlipidemia, but also acknowledges that diabetes mellitus is a risk factor.  The VA examiner explained that because hypertension was documented in 2001, which was several years prior to the onset of diabetes mellitus, the etiology of the Veteran's right eye condition is more likely the hypertension.

When the Veteran was examined by VA in August 2010, the VA examiner noted the Veteran's diagnosis of branch retinal vein occlusion of the right eye, and refers by history that the Veteran has received treatment similar to treatment for diabetic retinopathy.  Although the examiner notes that there are multiple risk factors for branch vein occlusion, such as hypertension, hyperlipidemia, diabetes, and drug abuse, he concludes that as to how much of each of these risk factors contributed to the Veteran's branch retinal vein occlusion can only be determined by speculation.

In August 2015, the Veteran submitted a VA medical statement prepared by M.S.C., M.D., who is the Veteran's VA treating physician.  In this statement, Dr. S.C. opines that it is more likely than not that the Veteran's branch retinal vein occlusion is secondary to the service-connected diabetes mellitus.  In providing this opinion, Dr. S.C. explains that the Veteran is service-connected for diabetes mellitus, that he has a diagnosis of branch retinal vein occlusion, and that the risk factors for branch retinal vein occlusion include diabetes.  Also, Dr. S.C. provides two articles of medical literature, both of which support a finding that branch retinal vein occlusion is more likely to occur due to several risk factors including diabetes.  See VA Medical Statement, dated August 24, 2015 (prepared and signed by M.S.C., M.D., and with attached medical text, Branch Retinal Vein Occlusion (BRVO) and Risk Factors for Central and Branch Retinal Vein Occlusion: A Meta-Analysis of Published Clinical data (Review Article)). 

The Board has weighed the evidence of record and finds that, at the very least; there exists an approximate balance of evidence for and against a finding that the Veteran's currently diagnosed branch retinal vein occlusion of the right eye is related to his service-connected diabetes mellitus.  The Board finds that the medical conclusion that the Veteran's currently diagnosed branch retinal vein occlusion of the right eye is caused by several risk factors to include hypertension, hyperlipidemia, and diabetes, or in other words that the Veteran's service-connected diabetes mellitus contributed in some way to his currently diagnosed branch retinal vein occlusion of the right eye is not outweighed by the other medical evidence of record.  As such, the Board finds that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for a right eye disability, diagnosed as branch retinal vein occlusion of the right eye, as secondary to the service-connected Type II diabetes mellitus, are met.  The appeal is granted.


ORDER

Entitlement to service connection for branch vein occlusion of the right eye, as secondary to the service-connected Type diabetes mellitus, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


